Citation Nr: 1707338	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for numbness affecting both hands.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1977.  

This matter comes before the Board on appeal from RO decisions of June 2010, June 2011, and May 2012.  The Veteran presented sworn testimony in support of his appeal during a September 2012 RO hearing, and again during a June 2015 Board hearing held via videoconference before the undersigned Veterans Law Judge.  

In December 2015, the Board dismissed six issues on appeal, denied service connection for another issue, and remanded four issues on appeal, to include the first three issues listed on the title page.  The evidentiary development ordered on remand was fully accomplished except as addressed in the remand below.

An additional issue, entitlement to service connection for bilateral hearing loss, was granted following the evidentiary development ordered on remand.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

While the case was in remand status, the Veteran perfected an appeal to the Board as to a new issue, entitlement to service connection for sleep apnea.  

In recent correspondence the Veteran waived initial RO review of all new evidence received since the last RO review.  


The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The initial manifestation of mild bilateral pes planus occurred during service, and current medical evidence confirms a diagnosis of mild bilateral pes planus.

2.  Numbness of the hands is not shown to have initially manifested during service and is not shown to be otherwise related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  According the Veteran the benefit of the doubt, service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for numbness of both hands is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral pes planus and for numbness of both hands, on the basis that both disabilities began during service.  


Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions, in letters of March 2010, April 2011, and February 2012 that informed the Veteran of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the December 2015 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reasons for the denials of his claims were explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, VA records, private medical records, and Social Security disability records have been obtained for review.  The Veteran has provided sworn testimony during two different hearings on appeal.  The Veteran has been provided with VA examinations pertinent to the issues decided here.  These medical examinations are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Analysis

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran may benefit from a presumption of service connection based on a chronic disease, such as an organic disease of the nervous system.  38 C.F.R. § 3.309(a).  When a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

	Bilateral pes planus

The report of the Veteran's service entrance examination reveals that the Veteran's feet were deemed to have been clinically normal upon examination.  About halfway through his brief period of service, he complained of pain in his feet.  He was given a diagnosis of mild pes planus and issued stock plastic shoe inserts.  His separation medical examination report is negative for findings regarding his feet.

The problem with this claim for service connection is that there is a dispute among the medical professionals as to whether the Veteran has a current disability involving pes planus.  No pes planus was noted upon the first VA examination provided to the Veteran in February 2012, and the examiner declined to render a diagnosis of pes planus absent X-ray confirmation of such.  Recent VA medical records reflect that the Veteran currently has prescription inserts for his shoes, which are prescribed for pes planus and for plantar fasciitis.  He also carries a diagnosis of diabetic neuropathy.  

During a June 2016 VA examination, the examiner performed a scientific calcaneal pitch angle measurement and determined that the Veteran has mild pes planus.  The examiner referred to the earlier X-ray studies and determined that the pes planus must have initially manifested after the X-ray studies were taken.  However, weight-bearing X-rays taken in 2016 were also negative for pes planus.

In resolving this matter, the Board will accord the Veteran the benefit of the doubt.  He has consistently asserted that pes planus was first manifested in service, and the available evidence tends to support this assertion.  The fact that pes planus was not noted on the X-ray films may support a conclusion that the Veteran does not have pes planus, or it may simply support a conclusion that his pes planus is extremely mild in nature.  We are not medical experts and will not attempt to explain the X-ray results.  However, the evidence does show that a medical professional rendered a diagnosis of bilateral pes planus during service and also that the Veteran currently has a diagnosis of pes planus, rendered by the VA examiner and confirmed by a scientific calcaneal pitch angle measurement.  

Thus, the evidence supports a grant of service connection for pes planus, given the inservice event and a current diagnosis.  Although the nexus evidence is less firm, according the Veteran the benefit of the doubt, we hold that the evidence is in equipoise as to the question of service connection for bilateral pes planus.  Service connection for bilateral pes planus is therefore granted.    

	Numbness of both hands

During the June 2015 hearing on appeal, the Veteran testified that he recalls his two outside fingers on both hands tingling at the same time he experienced frostbite in his feet.  He explained that he believes his fingers are numb because the numbness ran up into his hands from his feet.  

Review of the Veteran's service records reveals no complaints or treatment for numbness of his hands during service.  There is no indication that numbness of his hands developed as a chronic disability within one year of the Veteran's discharge from service.  Recent VA and private treatment records reflect that the Veteran has developed peripheral neuropathy related to post-service diabetes.  

There is simply no connection shown between the current hand symptoms and service.  The Veteran's postulation that his numbness traveled from his feet to his hands during service can be accorded little to no evidentiary value because he is not shown to possess the necessary medical expertise to render a medical opinion on a complex matter such as this one.  Even if he were competent to present an opinion on the medical causation of his hand numbness, we note that service connection for numbness of his feet has been denied, as this disability is also not shown to be related to service.  

We can only conclude that numbness of the hands was not initially manifest during service, or within one year of service, and was not proximately caused by or related to a service-connected disability.  The preponderance of the evidence is against the claim for entitlement to service connection for numbness of both hands and the appeal is denied.


ORDER

Service connection for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for numbness in both hands is denied.


REMAND

In the December 2015 remand, the Board ordered copious amounts of evidentiary development.  All except one instruction was fully carried out, and voluminous relevant records have been added to the file following the remand.  However, the failure to pursue the one instruction requires a remand at this time.

During a 2011 VA mental health visit, the Veteran stated that he was discharged early from the military due to stress, and that he was sent to see a psychiatrist while in the military.  Therefore, the Board ordered that a separate request be made for service mental health treatment records.  Upon remand, however, the RO requested service treatment records, rather than mental health/psychiatric treatment records, which are stored separately from other service treatment records by the National Personnel Records Center.  Given the potential significance of any psychiatric treatment records generated during service to the Veteran's appeal, a remand to allow the RO to request specifically service mental health treatment records must be made.

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

While the case was in remand status, the Veteran perfected an appeal to the Board as to a new issue, entitlement to service connection for sleep apnea.  In his substantive appeal, he requested to have a videoconference hearing before a Veterans Law Judge.  The RO noted that he had requested a hearing, but has not yet had an opportunity to schedule it.  

The Veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all service mental health and psychiatric records pertaining to the Veteran through official channels.

2.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent, such as obtaining a new medical nexus opinion based upon any new service treatment records, should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

3.  The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge for the purpose of presenting sworn testimony in support of his appeal asserting entitlement to service connection for sleep apnea.  [All other claims are within the jurisdiction of the undersigned.]  This will be scheduled in accordance with the date of receipt for this request, which was June 2016.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


